Citation Nr: 1031798	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  06-18 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for 
a right knee disability.

2.  Entitlement to a disability rating higher than 10 percent for 
a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1995 to March 
2001.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 decision of the New York, New York, 
Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in February 2008.  A transcript of 
that hearing is associated with the claims file.

The Board remanded the case in April 2008 for further development 
and adjudicative action.  The case has been returned to the Board 
for further appellate action.


REMAND

The Board initially notes that the April 2008 remand indicated 
that notice should be given to the Veteran indicating that 
records provided or identified by the Veteran should include a 
copy of the decision awarding the Veteran Workers' Compensation 
from the State of New York and the record upon which the decision 
was based.  The Appeals Management Center (AMC) sent a letter 
during April 2008 with the requisite information, which was 
returned as undeliverable.  The AMC then, using the correct 
address, sent a letter dated in May 2009 with different language.  
Unfortunately, the May 2009 letter did not request the Veteran to 
supply either a privacy release or documents concerning the 
Veteran's Workers' Compensation claim from the State of New York.  
Thus, the Board must remand again for the Veteran to be sent 
appropriate notice and to request the records from the State of 
New York if necessary.

Additionally, the Board notes that the Veteran was afforded a 
March 2010 VA examination.  However, the examination report did 
not comply with the prior remand as the examiner did not comment 
on the extent of any incoordination, weakened movement and excess 
fatigability and did not comment specifically on whether the 
Veteran had instability or locking of either knee.  Thus, the 
Veteran should be afforded an additional VA examination.

Also, the Veteran submitted a release in order for the AMC to 
obtain records from Dr. R.A. (associated with Capital Region 
Orthopedic) during June 2009.  The provider replied, indicating 
that they did not receive the request for records until February 
2010 and the release had expired.  Unfortunately, the AMC did not 
request an updated release from the Veteran and indicated in an 
April 2010 supplemental statement of the case that they had 
considered treatment reports from the provider, when in fact no 
such treatment reports had been received.  Thus, the AMC must 
request the treatment records on remand, after obtaining an 
additional release from the Veteran.

The Board additionally notes that the Veteran claimed, in a 
letter dated in February 2008, that he should receive additional 
benefits for his right knee (a temporary 100 percent rating for 
convalescence under paragraph 30).  There is no indication that 
the AMC adjudicated this claim.  Thus, as this claim for 
additional benefits is inextricably intertwined with the 
Veteran's claim for an increased rating for his right knee 
disability, the AMC should develop and adjudicate this claim.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more 
issues are inextricably intertwined if one claim could have 
significant impact on the other).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA treatment records are in constructive possession 
of the agency, and must be obtained if the material could be 
determinative of the claim).

The Board's April 2008 remand conferred on the Veteran the right 
to compliance with the remand orders, as a matter of law.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, as 
already explained herein, the Board's remand orders were not 
fully complied with.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  Develop and adjudicate the Veteran's 
claim for a temporary 100 percent disability 
rating under paragraph 30 for his right knee.  
Inform the Veteran and his representative of 
his appellate rights with respect to the 
decision.

2.  Obtain and associate with the claims file 
any pertinent records adequately identified 
by the Veteran, including any ongoing medical 
records from the Reno VAMC.  Additionally, 
obtain records from Dr. R.A. after obtaining 
an additional privacy release from the 
Veteran.

3.  The RO or the AMC should request the 
Veteran to provide a copy of any other 
outstanding medical records pertaining to 
treatment or evaluation of his knees during 
the period of these claims or the identifying 
information and any necessary authorization 
to enable VA to obtain a copy of the records 
on his behalf.  The records provided or 
identified by the Veteran should include a 
copy of the decisions awarding the Veteran 
Workers' Compensation from the State of New 
York and the records upon which the decisions 
were based.

4.  Thereafter, the RO or the AMC should 
arrange for the Veteran to be afforded a VA 
examination to determine the current degree 
of severity of his knee disabilities.  The 
claims folder must be made available to and 
reviewed by the examiner.  All indicated 
studies, including X-rays and range of motion 
studies in degrees, should be performed.

In reporting the results of range of motion 
testing, the examiner should identify any 
objective evidence of pain and the specific 
excursion(s) of motion, if any, accompanied 
by pain.  To the extent possible the examiner 
should assess the degree of severity of any 
pain.

The examiner should perform tests of joint 
motion against varying resistance.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  If 
feasible, the examiner should assess the 
additional functional impairment due to 
weakened movement, excess fatigability, or 
incoordination in terms of the degree of 
additional range of motion loss.

The examiner should also express an opinion 
concerning whether there would be additional 
limits on functional ability on repeated use 
or during flare-ups (if the Veteran describes 
flare-ups), and, to the extent possible, 
provide an assessment of the functional 
impairment on repeated use or during flare-
ups.  If feasible, the examiner should assess 
the additional functional impairment on 
repeated use or during flare-ups in terms of 
the degree of additional range of motion 
loss.

The examiner should provide an opinion 
concerning the degree of severity (whether 
slight, moderate, or severe) of any lateral 
instability or subluxation of both knees.  
The examiner should also determine if either 
knee locks and if so the frequency of the 
locking.

The examiner should also provide an opinion 
concerning the impact of the Veteran's knee 
disabilities on his ability to work, to 
include whether they render him unemployable.  
The rationale for all opinions expressed 
should also be provided.

5.  The RO or the AMC also should undertake 
any other development it determines to be 
warranted.

6.  Then, the RO or the AMC should 
readjudicate the claims.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims folder is returned 
to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the Veteran until otherwise notified, 
but the Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


